Citation Nr: 1453036	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  08-14 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Esq.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel





INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954, and received a Combat Infantryman Badge (CIB) for his service in Korea.  He died in
September 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.

In a December 2010 decision, the Board denied the appellant's claim.  The appellant appealed the Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, a September 2010 Order of the Court remanded the claim for readjudication in accordance with the Joint Motion for Remand.  In October 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA), received in December 2011.

The Board subsequently remanded the claim in May 2012 and March 2014 for additional development.  The requested development having been completed, the matter again is before the Board.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.




FINDINGS OF FACT

1.  The Veteran died in September 2006.  The immediate cause of death listed on his death certificate was cardiopulmonary arrest.  Asystole, diabetes, and hypertension were listed as underlying causes of death.

2.  At the time of the Veteran's death, he was service connected at 70 percent for posttraumatic stress disorder (PTSD) and had been awarded a total disability rating based on individual unemployability (TDIU) based on the PTSD.  

3.  Affording the appellant the benefit of the doubt, the Veteran's service-connected PTSD did cause or contribute substantially or materially to the cause of death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

In this case, the death certificate reflects that the Veteran died in September 2006 at the age of 73 and lists the immediate cause of death as cardiopulmonary arrest, due to (or as a consequence of) asystole (absence of a heartbeat), due to (or as a consequence of) diabetes, due to (or as a consequence of) hypertension.  An autopsy was not performed.  At the time of the Veteran's death, his sole service-connected disability was PTSD (formerly anxiety disorder), which was rated as 70 percent disabling.

The appellant contends that the Veteran's underlying cause of death of diabetes and hypertension were secondary to his service connected PTSD disability, and thus, the Veteran's service-connected PTSD disability caused his death.  Specifically, she has argued that the Veteran's service-connected PTSD caused or contributed substantially or materially to cause his death.  

The appellant concedes that the primary cause of the Veteran's death was cardiopulmonary arrest, for which the Veteran was not service-connected.  As to whether the Veteran's PTSD caused or contributed substantially or materially to cause death, the Board notes that there are multiple medical opinions of record.  

In support of her claim, the appellant submitted an August 2010 letter from a VA psychiatrist.  The letter stated, in relevant part, 

Apparently this patient died of coronary artery disease (CAD) 9/4/06 and his widow has been receiving minimal benefits as his death was apparently thought to be unrelated to his [service connected] condition of PTSD.  I believe it is possible, and perhaps more likely than not, that his PTSD contributed to his CAD and death.  There are indeed many clinical studies in support of this causal linkage.

A December 2011 VHA medical opinion also is of record.  The opinion discussed the cause of the Veteran's death and cited to a medical study for the proposition that only 65 to 70 percent of sudden cardiac deaths were attributable to CAD.  That said, the examiner concluded for the purpose of the opinion it would be assumed that CAD was the cause of the Veteran's death.  The Veteran was noted to have multiple risk factors for CAD, including diabetes, hypertension, hyperlipidemia, obesity, family history, and obstructive sleep apnea.  The Veteran, however, did not have any documented heart disease.  The reviewing physician acknowledged that there were reported associations between psychiatric diseases and CAD, such as depression and possibly anxiety.  The reviewing physician discussed multiple studies finding mixed results as to a relationship between PTSD and diabetes, CAD, or stroke.  Based on this evidence, depression seemed to have the best data as a risk factor for CAD and that anxiety disorders and PTSD had not been definitively demonstrated as risk factors for CAD.  The physician opined that it was not likely that the Veteran's service-connected PTSD contributed substantially or materially to cause his death.  The physician noted the Veteran's multiple non-psychiatric risk factors for CAD and the indeterminate link between PTSD and CAD.

In support of her claim, the appellant submitted treatise evidence showing multiple studies suggesting an association between PTSD and CAD.

A March 2013 medical opinion from a private registered nurse also is of record.  After extensively discussing the Veteran's medical history, the nurse noted that the Veteran's psychiatric history began many years prior to the onset of CAD.  She cited to studies linking PTSD and the cardiovascular system.  For example, chronic stress promoted atherosclerosis and cardiac events and psychological factors strongly influenced the course of CAD.  The Veteran suffered from PTSD symptoms from 1954 and was diagnosed with CAD many years after being diagnosed with PTSD.  The Veteran had numerous risk factors for CAD, which included obesity, diabetes, hyperlipidemia, obstructive sleep apnea, PTSD, and a family history of hypertension.  It was impossible to determine which risk factor was the immediate cause of the CAD and was likely due to a combination of various risk factors.  As studies showed that there was a significant cause and effect relationship between CAD and PTSD, it was the nurse's opinion that it was at least as likely as not that the Veteran's PTSD was a contributing factor to his immediate cause of death, as it was at least as likely as not that the Veteran's service-connected PTSD caused his CAD.  The nurse discussed multiple additional studies in support of her conclusion.

A September 2013 VA medical opinion also is of record.  After considering the evidence of record, the physician concluded that it was less likely as not that the Veteran's death was etiologically related to or aggravated by his service-connected PTSD.  The rationale was that there was insufficient objective evidence to provide that the cardiopulmonary arrest was due to CAD, as a significant percentage of cardiopulmonary arrest was due to diagnoses other than CAD.  As it was unclear from the record whether the Veteran had CAD, it would be speculative to opine whether the Veteran's death was due to CAD.  As a diagnosis of CAD was uncertain, despite the statistical evidence linking CAD and PTSD, in this case it was not possible to link PTSD and CAD.

Thus, there is conflicting medical evidence of record as to whether the Veteran's cardiopulmonary arrest was due to CAD.  The Board finds it significant that the December 2011 VHA medical opinion noted that 65 to 70 percent of sudden cardiac deaths were due to CAD.  Given the foregoing and the multiple medical opinions concluding that the Veteran did have CAD, the Board affords the benefit of the doubt to the appellant and will presume that the Veteran's cardiopulmonary arrest was due to CAD.  As there is significant medical evidence and opinions of record documenting a link between CAD and PTSD, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran's service-connected PTSD caused or contributed substantially or materially to the cause of his death.  Therefore, entitlement to service connection for the cause of the Veteran's death is warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


